   Case 2:85-cv-04544-DMG-AGR Document 869 Filed 07/22/20 Page 1 of 1 Page ID #:39340




                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                         CASE NUMBER:

 Jenny L. Flores, et al.                                                                CV 85-4544-DMG (AGRx)
                                                          Plaintiff(s)
                                     v.
                                                                          ORDER ON REQUEST FOR APPROVAL OF
 William P. Barr, et al.                                                   SUBSTITUTION OR WITHDRAWAL OF
                                                        Defendant(s).
                                                                                      ATTORNEY


         The Court hereby orders that the request of:

             Jenny L. Flores, et al.             X Plaintiff       Defendant       Other
                     Name of Party

to withdraw          Katherine H. Manning                                 who is

         X    Counsel                     Counsel appointed by the Court (Criminal cases only)          Pro Se

4 North Second Street, Suite 1300
                                                                  Street Address


San Jose, CA 95113                                                                 kate.manning@lawfoundation.org
                             City, State, Zip                                                           E-Mail Address


         (408) 280-2437                                                                                 229233___
         Telephone Number                                         Fax Number                            State Bar Number


as attorney of record

is hereby            X GRANTED                    DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this
case.


         Dated July 22, 2020
                                                                           Dolly M. Gee, U. S. District Judge




G-01 ORDER (09/17)       ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
